PER CURIAM.
In these consolidated appeals, Ronald L. Lanthron appeals from the district court’s orders denying his motion entitled “Complex Motion to Amend for Reconsideration and to Appoint Proper Counsel or an Expedited ‘Notice of Appeal.’ ” Lanthron merely repeats arguments raised in a previous action before this court, which was construed as a 28 U.S.C. § 2241 (1994) petition, challenging his 1971 court martial and dishonorable discharge from the United States Marine Corps. We affirm the district court orders that denied the motion because the motion is meritless. We dispense with oral argument because the facts and legal arguments have been adequately presented in the materials before the court.

AFFIRMED.